Citation Nr: 1244170	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  12-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 20, 2011, for a low back disability.

2.  Entitlement to an initial rating in excess of 20 percent from December 20, 2011, for a low back disability.

3.  Entitlement to an effective date prior to May 14, 2001, for the award of service connection for a low back disability.

(The issues of entitlement to service connection for sinusitis and hypertension are the subjects of separate decisions.)


REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned in May 2012.  The hearing transcript is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a January 2012 rating decision, the RO granted service connection for spondylolysis, spondololisthesis, and lumbar spondylosis with myelopathy.  A 10 percent rating was assigned from May 14, 2001, and a 20 percent rating was assigned from December 20, 2011.  He was informed of this decision by a letter dated in January 2012 and submitted a written notice of disagreement in February 2012 in which he disagreed with the initial ratings and the effective date of the award of service connection.  The Veteran also provided testimony on these issues before the undersigned in May 2012.

When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative.  38 C.F.R. § 19.26. 

As of this date, the Veteran has not been issued a statement of the case on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) regarding the issues of entitlement to an initial rating in excess of 10 percent prior to December 20, 2011, for a low back disability; entitlement to an initial rating in excess of 20 percent from December 20, 2011, for a low back disability; and entitlement to an effective date prior to May 14, 2001, for the award of service connection for a low back disability.. The RO must also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of these issues. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



